DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group 2 and miRNA-1185-1-3p (corresponding to SEQ ID NO: 2) in the reply filed on September 26, 2022 is acknowledged.
	Claims 1-18 are currently pending.
	Claims 1-10 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter (either a non-elected invention or a non-elected species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 26, 2022. 
The claims have been examined to the extent that the claims read on the elected miRNA (miRNA-1185-1-3p (corresponding to SEQ ID NO: 2)). The additionally recited miRNAs have been withdrawn from consideration as being directed to nonelected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

Foreign Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on April 25, 2018. It is noted, however, that the foreign priority date is the effective filing date of the claimed invention IF
-the foreign application supports the claimed invention under 112(a), AND
-the applicant has perfected the right of priority by providing
-a certified copy of the priority application, and 
-a translation of the priority application (if not in English).  
In the instant case Applicant has submitted a certified copy of the priority application but it is not in English and the Examiner cannot determine if it supports the claimed invention.  The effective filing date of the Application is considered to be April 25, 2019 which is the filing date of PCT/JP2019/017536. 

Claim Objections
4.	Claim 16 is objected to because of the following informalities:  Claim 16 recites the limitation “using the kit according to claim 1”.  Claim 16 is objected to because it depends upon a withdrawn claim. Appropriate correction is required.


            
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-13 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite that miR-1185-1-3p is a bladder cancer biomarker (see clm 11 and 16).  Thus the claims recite  a correlation between miR-1185-1-3p and risk of bladder cancer. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “evaluating” whether or not the subject has bladder cancer using the measured expression levels (clms 1, 16).  The broadest reasonable interpretation of the “evaluating” step is that it may be accomplished by a mental processes. For example, one may “evaluate” whether or not the subject has bladder cancer by thinking about expression levels. Mental processes are concepts that can be performed in the human mind (including an observation, evaluation, judgement, opinion) and are abstract ideas. 
Additionally the claims recite a step of “plugging” the gene expression level of the polynucleotide in the sample from the subject into a discriminant formula capable of discriminating the presence or absence of bladder cancer (clm 12).  The broadest reasonable interpretation of the “plugging” step is that it encompasses a mathematical calculation. Mathematical concepts, such as performing mathematical calculations, are considered to be abstract ideas. 
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions the claims require measuring an expression level of a polynucleotide. The claims further state that measuring uses a nucleic acid capable of specifically binding to the polynucleotide. These steps do NOT integrate the judicial exceptions into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exceptions. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims require measuring an expression level of a polynucleotide. The claims further state that measuring uses a nucleic acid capable of specifically binding to the polynucleotide. These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Measuring an expression level of a polynucleotide merely instructs a scientist to use any measurement technique.  The recitation that measuring uses a nucleic acid capable of binding to the polynucleotide is general and non-specific and would encompass any method that uses a primer or a probe.  When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
[0677] In the method of the present invention, measurement of the gene expression levels can be performed according to a routine technique of a method known in the art for specifically detecting particular genes, for example, a hybridization technique such as Northern blot, Southern blot, in situ hybridization, Northern hybridization, or Southern hybridization; a quantitative amplification technique such as quantitative RT-PCR; or a method with a next-generation sequencer. A body fluid such as blood, serum, plasma, or urine from a subject is collected as a sample to be assayed depending on the type of the detection method to be used. Alternatively, total RNA prepared from such a body fluid by the method described above may be used, and various polynucleotides including cDNA prepared from the RNA may be used.

[0702] In the case of using the nucleic acid array analysis, an RNA chip or a DNA chip in which the kit or device for detection in the present invention is attached as nucleic acid probes (single-stranded or double-stranded) to a substrate (solid phase), for example, is used. Regions having the attached nucleic acid probes are referred to as probe spots, and regions having no attached nucleic acid probe are referred to as blank spots. A group of genes immobilized on a solid-phase substrate is generally called a nucleic acid chip, a nucleic acid array, a microarray, or the like. The DNA or RNA array includes a DNA or RNA microarray and a DNA or RNA microarray. In the present specification, the term “chip” includes these arrays. 3D-Gene (registered trademark) Human miRNA Oligo chip (Toray Industries, Inc., Japan) can be used as the DNA chip, though the DNA chip is not limited thereto. 
[0708] In the case of using the quantitative RT-PCR, a commercially available kit for measurement specially designed for quantitatively measuring miRNA, such as TaqMan (registered trademark) MicroRNA Assays (Life Technologies Corp.), LNA (registered trademark)-based MicroRNA PCR (Exiqon), or Ncode (registered trademark) miRNA qRT-PCT kit (Invitrogen Corp.) may be used.
[0709] In the method of the present invention, measurement of the gene expression level(s) may be performed with a sequencer, in addition to hybridization methods described above. In use of a sequencer, any of DNA sequencers of the first generation based on Sanger method, the second generation with shorter read size, and the third generation with longer read size can be used (herein referred to as “next-generation sequencer”, including sequencers of the second generation and the third generation). For example, a commercially available measurement kit specially designed for measuring miRNA using Miseq, Hiseq, or NexSeq (Illumina, Inc.); Ion Proton, Ion PGM, or Ion S5/S5 XL (Thermo Fisher Scientific Inc.); PacBio RS II or Sequel (Pacific Biosciences of California, Inc.); MinION (Oxford Nanopore Technologies Ltd.) exemplified in use of a Nanopore sequencer; or the like may be used.
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.
  
Claim Rejections - 35 USC § 112- Enablement
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method for detecting bladder cancer in a human subject comprising:
(a) measuring a level of miR-1185-1-3p in a blood sample from the subject;
(b) determining that the level of miR-1185-1-3p in the blood sample from the subject is increased in comparison to the level of miR-1185-1-3p in control blood samples obtained from human subjects without cancer; and
(c) determining that the human subject has bladder cancer. 


does not reasonably provide enablement for the claims as broadly written.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Scope of the Claims/Nature of the Invention
	The claims are drawn to a method for detecting bladder cancer.
	The claims recite a first step of measuring the expression level of miR-1185-1-3p in a sample from a subject.  In view of the recitation of “a sample” the claims broadly encompass ANY sample type (i.e., bladder tissue, blood, urine, saliva etc.). Only claim 18 is limited to specific sample types, wherein the sample is blood, serum, or plasma. In view of the recitation of “a subject” the claims broadly encompass both human and non-human subjects. Only claim 17 is limited to human subjects.  
	The claims recite a second step of evaluating whether or not the subject has bladder cancer using the measured expression level. However it is noted that the claims do not set forth how the expression level of miR-1185-1-3p relates to bladder cancer.  The claims encompass diagnosing bladder cancer with the level of miR-1185-1-3p is over expressed or under expressed in comparison to ANY control.  The control could be the level of miR-1185-1-3p or another miRNA or a housekeeping gene in ANY sample type (blood, bladder tissue, urine, saliva, etc.) from ANY subject (a bladder cancer subject, a subject with a different cancer, and subject without cancer, a subject in remission, etc.). 
	The claims further require plugging the gene expression level in the sample from the subject into a discriminant formula capable of discriminating the presence or absence of a bladder cancer.  The claims do not set forth what the formula is and it could literally be anything. 
	The nature of the invention requires a reliable correlation between miR-1185-1-3p and bladder cancer. 
Teachings in the Specification and Examples
The instant specification provides an example of analysis of miRNA expression levels in bladder cancer.  The specification provides that in the analysis of miRNA from serum samples from patients with bladder cancer, miRNA-1185-1-3p is increased as compared to the level of miRNA-1185-1-3p in serum sample of healthy control human subjects. 
It is noted that the specification does not teach analysis of any non-human subjects, analysis of gene expression in any non-serum samples, or association of anything other than increased miR-1185-1-3p as compared to a control as associated with bladder cancer.
State of the Art and the Unpredictability of the Art
While methods of measuring miRNA expression are known in the art, methods of correlating miRNA expression levels with a particular phenotype (such as bladder cancer) are highly unpredictable.    The unpredictability will be discussed below.
In the instant case the claimed methods are highly unpredictable.  The claims are drawn to a method of diagnosing bladder cancer based on the expression level of miR-1185-1-3p.  The claims broadly encompass a method wherein the subject is diagnosed with bladder cancer when the level of miR-1185-1-3p is over or under expressed and the claims do not set forth what the expression level is relative to.  The expression level could be over/under expressed relative to the level of miR-1185-1-3p or another miRNA or a housekeeping gene in ANY sample type (blood, bladder tissue, urine, saliva, etc.) from ANY subject (a bladder cancer subject, a subject with a different cancer, and subject without cancer, a subject in remission, etc.).  However this breadth is not supported by the teachings of the specification since the specification only teaches that miR-1185-1-3p is overexpressed in serum samples from bladder cancer patients compared to the level of miR-1185-1-3p in serum samples from healthy patients.  

Additionally it is highly unpredictable as to whether the results obtained in humansubjects could be extrapolated to non-human subjects. Knowledge that miR-1185-1-3p is over expressed in serum from humans with bladder cancer does not allow one to conclude that miR-1185-1-39 is over expressed in serum from non-human subjects. Relevant to the instant claims Ghorai (Frontiers in Genetics April 2014 Vol 5 article 100) discloses the number of miRNas of different species.  Notably, the reference teaches 1876 miRNA in the H. sapiens genome, 327 miRNA in the G. gorilla genome, 558 miRNA in the mulatta genome, 801 miRNA in the B. taurus genome etc. (see Table 1).  Thus is appears that the miRNA in the human genome are different than the miRNA in the genomes of non-human genomes.   As such it is unpredictable as to whether miR-1185-1-39 is even present in other organisms and if so if it will be associated with bladder cancer. 
Because the claims broadly encompass diagnosing bladder cancer by measuring the expression level of miR-1185-1-3p in ANY type of biological sample, it is relevant to point out that it is highly unpredictable as to whether the results obtained with serum samples could be extrapolated to other sample types.  The prior art of Armstrong (Molecular Cancer 2015 14:194 ) teaches that they analyzed microRNA of matched FFPE-tumor tissue, plasma, urine exosomes, and WBC’s from patients with bladder cancer. Numerous microRNAs were detected and overlapping from specific bio-specimen sources. MiR-4454 and miR-21 overexpression was found in three sources: tumor, WBCs and urine. Additionally, miR-15b-5p, miR-126-3p, miR-93-5p, and miR-150-5p were common to tumor/WBCs, while miR-720/3007a, miR-205, miR-200c-3p and miR-29b3p common to tumor/urine. Significant associations were noted between the log-adjusted average miRNA counts in tumor vs. WBCs (r = 0.418 p < 0.001), and tumor vs. urine (r = 0.38 p < 0.001). No association was seen tumor vs. plasma exosome miRs (r = 0.07 p = 0.06). Armstrong teaches that microRNA profiling from matched samples in patients shows a significant number of microRNAs up regulated in bladder tumors are identifiable in urine exosomes and WBCs of the same patient, but not in blood plasma (abstract and Fig 2). In the instant case the inventors only measured miR-1185-1-3p in serum samples of patients with bladder cancer and healthy individuals.  In the absence of evidence to the contrary it is highly unpredictable if the increased expression level of miR-1185-1-3p in serum samples from patients with bladder cancer will also be observed in a representative number of additional sample types from patients with bladder cancer. 
Finally it is noted that claim 12 requires plugging the gene expression level in the sample from the subject into a discriminant formula capable of discriminating the presence or absence of a bladder cancer.  The claims do not set forth what the formula is and it could literally be anything. While the specification teaches formulas that can be used to calculate discrimination scores for combinations of two, three, four etc. miRNA’s, it is noted that Applicants elected a single miRNA, namely miR-1185-1-3p and it is unclear what formula should be used to calculate a discrimination score based solely on the expression level of miR-1185-1-3p. It is highly unpredictable which formulas would work in the claimed methods of diagnosing bladder cancer based on miR-1185-1-3p expression. 
Quantity of Experimentation: 
 The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to detect bladder cancer by measuring the expression level of miR-1185-1-3p in any sample type obtained from any subject. 
 In order to practice the breadth of the claimed invention one of skill in the art would first have to measure the expression level of miR-1185-1-3p in a representative number of different sample types from subjects with bladder cancer and subjects without bladder cancer.  Then one would have to perform data analysis to determine if miR-1185-1-3p is differentially expressed in any other sample types from subjects with bladder cancer as compared to subjects without bladder cancer.  The experimentation would require samples from both humans and non-human subjects.  The specification has merely provided an invitation for further experimentation. The results of such experimentation are highly unpredictable. 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 

 Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usuba (Cancer Science 2019, 110:408-419 pub online 11/1/2018). 
Regarding Claim 11 Usuba teaches that they performed global miRNA profiling of 392 serum samples of bladder cancer patients with 100 non-cancer samples and 480 samples of other types of cancer as controls.  Usuba teaches that by comparing both controls, they identified specific miRNA for diagnosing bladder cancer (abstract). Usuba teaches that in this study, the level of serum miR-1185-1-3p was significantly elevated in bladder cancer patients compared with individuals without cancer and patients with 12 other types of solid tumors (page 414, col 1). Thus Usuba teaches a method comprising: measuring an expression level of miR-1185-1-3p in a serum sample from a subject and evaluating whether or not the subject has bladder cancer using the measured expression level.
Regarding Claim 12 Usuba teaches that in clinical samples, an index score of 0 or more was considered to indicate bladder cancer and an index score of <0 was considered to indicate non-bladder cancer (page 409, col 2). Usuba teaches they identified a combination of 7 miRNA (miR6087, miR-6724-5p, miR-3960, miR-1343-5p, miR-1185-1-3p, miR-6831-5p and miR-4695-5p), designated the 7-miRNA panel, that exhibited the best discrimination performance in the training set (diagnostic index = (−2.21832)*miR-6087 + (2.17809)*miR6724-5 p + (−1.04605)*miR- 3960 + (−1.57609)*miR1343-5 p + (.202966)*miR-1185-1-3 p + (.203839)*miR6831-5p + (−.411172)*miR-4695-5p + 34.7121) (page 411, col 2).  Thus Usuba teaches a method comprising plugging the gene expression level of miR-1185-1-3p in the sample from a subject into a discriminant formula capable of discriminating the presence or absence of a bladder cancer distinctively, wherein the discriminant formula is created by using gene expression levels in samples from subjects known to have bladder cancer and gene expression levels in samples from subjects having no bladder cancer as training samples; and thereby evaluating whether or not the subject has a bladder cancer.
Regarding Claim 13 Usuba teaches that comprehensive miRNA expression analysis was performed using a 3D-Gene miRNA labeling kit and a 3D-Gene Human miRNA Oligo Chip (Toray Industries), which was designed to detect 2565 miRNA sequences registered in miRBase release 21.  It is a property of this chip that it contains nucleic acids capable of specifically binding to SEQ ID NO: 2 (miR-1185-1-3p) since Usuba teaches that using this array they determined that miR-1185-1-3p was significantly elevated in bladder cancer patients. 
Regarding Claim 16 Usuba teaches that they performed global miRNA profiling of 392 serum samples of bladder cancer patients with 100 non-cancer samples and 480 samples of other types of cancer as controls.  Usuba teaches that by comparing both controls, they identified specific miRNA for diagnosing bladder cancer (abstract). Usuba teaches that in this study, the level of serum miR-1185-1-3p was significantly elevated in bladder cancer patients compared with individuals without cancer and patients with 12 other types of solid tumors (page 414, col 1). Further Usuba teaches that comprehensive miRNA expression analysis was performed using a 3D-Gene miRNA labeling kit and a 3D-Gene Human miRNA Oligo Chip (Toray Industries), which was designed to detect 2565 miRNA sequences registered in miRBase release 21.  It is a property of this chip that it contains nucleic acids capable of specifically binding to miR-1185-1-3p since Usuba teaches that using this array they determined that miR-1185-1-3p was significantly elevated in bladder cancer patients. Thus Usuba teaches a method comprising: measuring an expression level of miR-1185-1-3p in a serum sample from a subject and evaluating whether or not the subject has bladder cancer using the measured expression level wherein the method comprises measuring an expression level in the sample from the subject using a kit (collection of reagents) that comprises a nucleic acids capable of specifically binding to miR-1185-1-3p or a complement thereof  (the commercially available 3D-Gene Human miRNA Oligo Chip (Toray Industries)).
Regarding Claim 17 Usuba teaches that the present study involving human subjects was approved by: the NCCH Institutional Review Board (21-074, 2013-111) (page 409, col 2).  Thus Usuba teaches a method wherein the subject is a human.
Regarding Claim 18 Usuba teaches that serum samples were obtained from bladder cancer patients (page 409, col 1).  Thus Usuba teaches a method wherein the sample is serum. 




Improper Markush Grouping

10.	Claims 11-13 and 16-18 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. 
The claims recite the following Markush groupings:
-at least one polynucleotide selected from bladder cancer markers miR-6087, miR-1185-1-3p, miR-1185-2-3p,  miR-1193…(see clms 11, 16). 
-any of SEQ ID NOs: 1-228 (clm 13) 
The Markush groups are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each miRNA/SEQ ID NO has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the miRNAs/SEQ ID NOs comprise nucleotides. The fact that the miRNAs/SEQ ID NOs comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being a bladder cancer biomarker. Accordingly, while the different miRNAs/SEQ ID NOs are asserted to be bladder cancer biomarkers, they do not share a substantial structural similarity essential to this activity.
Further, the recited miRNAs/SEQ ID NOs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the miRNAs/SEQ ID NOs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited miRNAs/SEQ ID NOs possess the common property of being bladder cancer biomarkers.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634